Citation Nr: 1735213	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  09-34 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from November 1979 to July 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville Tennessee.  

When this matter was before the Board in September 2012, the Board reopened the Veteran's previously denied claim for service connection for a bilateral knee disability and remanded the case for additional action by the RO.  This claim was then remanded by the Board in October 2014 and March 2016 for further development and adjudication.


FINDING OF FACT

The evidence of record does not establish that the Veteran's bilateral knee disability was caused or aggravated by his period of service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA) 

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. §  3.159(b) (2016).  The VA satisfied its duty to notify by a letter in January 2007.

In addition, VA has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  VA obtained the Veteran's service treatment records and private treatment records.  The Veteran also received a VA medical examination in October 2012 and the Board finds that the examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, VA has satisfied its duty to assist.

In its March 2016 remand, the Board directed that the RO determine the Veteran's mailing address, resend correspondence requesting authorizations for treatment records, and resend the March 2015 supplemental statement of the case (SSOC).  The Board further directed the RO to obtain any records identified by the Veteran, readjudicate the claim, and issue a new SSOC.  A review of the Veteran's claims file revealed that the Veteran's new address was confirmed and the additional records were obtained.  Furthermore, the Veteran received an updated SSOC in December 2016.  As such, the Board's March 2016 directives have been completed, and the case may move forward without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Service Connection

Service connection may be granted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).

Service connection may also be granted for chronic disabilities, such as arthritis, if the disability is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a) (2016).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran asserts that his bilateral knee condition occurred during active duty and continued after his service. 

Service treatment records show complaints of left knee pain in May 1982, with no deformity, tenderness, discoloration or swelling noted.  The Veteran was diagnosed with a left knee sprain.  The records also revealed a May 1985 complaint of pain in the Veteran's right calf and through the back of the knee, which was assessed as a pulled calf muscle.  The physician noted that the Veteran stated he had not done anything, such as physical exertion or road march, other than playing basketball.  This right knee pain was noted by the examiner on a May 1985 examination prior to separation, but it was determined to be gastrocnemius strain.  The Veteran's bilateral lower extremities were otherwise found to have no abnormalities, and on his Report of Medical History, the Veteran indicated that he did not know if he had swollen or painful joints or a "trick" or locked knee.  

Post-service, private treatment records indicate the Veteran was treated for left knee pain following a January 2008 work-related injury in which he slipped on a wet floor and landed on his knee.  According to the records, the Veteran reported no major injuries to his left knee prior to this 2008 injury.  VA Emergency Room records also show that the Veteran presented for shooting pain in his left knee on July 7, 2008, which started after developing cellulitis from an infected pimple on his left knee.  The Veteran again presented to the VA Emergency Room on July 23, 2008 after falling in a hole, which caused left knee swelling.  In May 2010, a VA clinician noted that the Veteran reported bilateral knee pain after falling down while carrying food trays during the course of his employment at a VA Medical Center.  The Veteran stated that he landed on both knees.  The Veteran was also treated for right knee pain at Tennessee Sports Medicine, where he was diagnosed with osteoarthritis in August 2011.  The clinician noted that the Veteran was being treated in follow up to his May 2010 injury. 

The Veteran underwent a VA medical examination in October 2012 and was diagnosed with degenerative joint disease.  The VA examiner determined from imaging studies that degenerative arthritis was present in both knees.  The examiner also reviewed the Veteran's claims file, including his service treatment records.  The examiner noted the Veteran's treatment in service for left knee sprain and right knee pain.  However, the examiner reasoned that there was no evidence in the medical literature that linked soft tissue injuries to the development of arthritis.  Ultimately, the examiner opined that it was less likely than not that the bilateral degenerative joint disease of the knees was due to the Veteran's military service, and most likely due to the process of aging.  The Board places high probative weight on the October 2012 VA opinion, as the examiner reviewed the Veteran's claims file and medical literature, and provided adequate rationale for the opinion that the Veteran's bilateral knee disability is not related to service.     

The Board acknowledges the Veteran's assertions that his claimed disability is due to an in-service injury.  In addition, the Board notes that the Veteran has submitted multiple lay statements dated in 2016 from his friends, coworkers, and his girlfriend, stating he walks with a limp and is in severe pain.  The Veteran's girlfriend reported that she had known the Veteran for 6 1/2 years and that he had confessed to her that his knee pain had originated during basic training.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2016).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat feet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

While the Veteran and his friends are competent to describe his symptoms, without medical training, they have not demonstrated the competency to opine on matters requiring medical expertise, such as the etiology or natural progression of a bilateral knee disability.  See Jandreau, 492 F.3d at 1376.  As such, the Board assigns little probative weight to the Veteran's assertions that his degenerative arthritis of the bilateral knees is related to his military service.  Similarly, the Board assigns little probative value to the other lay statements of record stating that the Veteran's condition is due to his military service. 

In regard to continuity of symptoms and presumptive service connection, the Board finds that the Veteran's disability is properly afforded such consideration, as arthritis is an enumerated condition under 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d  at 1331.  The Board acknowledges the Veteran's assertion that he has had knee pain continuously since service.  However, the Board notes that these assertions are not consistent with the Veteran's May 1985 subjectively reported medical records in which the Veteran stated that he was in good health and that he did not know if he had swollen or painful joints or a "trick" or locked knee.  These statements are highly probative as to both the Veteran's subjective reports and the resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  The Board does not find that the lay statements of pain since service constitute competent and credible evidence of a nexus between the Veteran's military service and the currently diagnosed disability.  As discussed above, the most probative medical opinion concluded that the left knee disability is not due to the Veteran's period of active service.  Therefore, the Board places more probative value on the October 2012 VA examination in determining the etiology of the Veteran's condition.  

Furthermore, the most competent and credible evidence of record is against a finding that that the Veteran's disability manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307 (a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with osteoarthritis of the bilateral knees until several years after service.

As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral knee disability is denied. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


